Case 4:21-cv-00694-ALM-KPJ Document 11-1 Filed 09/16/21 Page 1 of 2 PageID #: 514




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

   MICHAEL MOATES, DC CHRONICLE,
   and DC CHRONICLE LIMITED,

         Plaintiffs,

   v.                                               Case No. 4:21-cv-00694

   FACEBOOK, INC. AND AT&T INC.,


          Defendants.


           PROPOSED ORDER ON MOTION FOR ENTRY OF STIPULATION
          REGARDING DEADLINES RELATED TO REMOVAL AND REMAND

         On this day, came on for consideration Facebook, Inc. and Plaintiffs’ Motion for Entry of

  Stipulation Regarding Deadlines Related to Removal and Remand (“Motion”). Having

  considered the unopposed Motion, the Court hereby orders as follows:

            a. Defendant Facebook, Inc. has removed this case from state court, and Plaintiffs

                plan to file a motion to remand;

            b. The Parties agree that all responsive pleadings and other deadlines are tolled until

                a specified time after this Court rules on Plaintiffs’ forthcoming motion to

                remand, as detailed herein;

            c. Plaintiffs shall have until Thursday, October 7 to file a motion to remand;

            d. Defendant Facebook, Inc. shall have until Thursday, October 28 to file a response

                to Plaintiffs’ motion to remand;

            e. Plaintiffs shall have until Thursday, November 11 to file any reply in support of

                Plaintiffs’ motion to remand; and
Case 4:21-cv-00694-ALM-KPJ Document 11-1 Filed 09/16/21 Page 2 of 2 PageID #: 515




               f. Promptly following the Court’s resolution of Plaintiffs’ motion to remand, the

                    Parties will meet and confer regarding a briefing schedule for further pleadings

                    and motions (including potential motions to dismiss and/or transfer, and a

                    potential motion to amend the complaint by Plaintiffs), but in the interim the

                    Parties agree that in no event shall Facebook, Inc. be required to answer or

                    respond to Plaintiffs’ Complaint (whether in this Court or state court) until at least

                    21 days following this Court’s order resolving Plaintiffs’ motion to remand.




  099900.15413 EMF_US 86650055v1
